Ethridge, J.,
delivered tlie opinion of the court.
Louis Short sued the Illinois Central Railroad Company for damage to a lot of cattle, alleged to have been inflicted on them hy keeping them penned np at Oxford, Miss., for about a day and a half because the railroad would not give a clear hill of lading, to which the plaintiff did not consent. It is also contended by the railroad company that the cattle were not properly loaded in conformity to the rules of the Interstate Commerce Commission, this being an interstate shipment. This contention, however, is disputed, and was for the jury to pass upon. The damage claimed was shown to be established by the testimony of Short on his estimate or guess as to the amount or loss of weight sustained hy the cattle during this period of time. His estimate or guess was that the cattle would have weighed twenty-one thousand seven hundred pounds. They actually weighed, when sold, nineteen thousand one hundred pounds. In one of his answers to questions, he says:
“Of course, these weights are only guesswork. I am giving you my best judgment.”
He was asked:
■ “How much did these cows weigh? A. I don’t know. Q. Give your best judgment — you got any way to find out? A. No, sir; not what each one would weigh. Q. "Well, what would all of them together weigh? A. I can’t tell you, because I don’t know.”
Plaintiff does not show-that he has had experience in weighing cattle before and after being penned, nor is there anything to show that his guess was based on experience tested by weighing cattle, nor was there any other legal method employed in proving this damage, if he was damaged at all by the delay; and if the railroad *274company was liable for the damage at all. Nothing more than nominal damage is shown in this record, and the jury rendered a verdict for seventydive dollars and twenty cents in favor of Short. There being no standard by which the jury could legally arrive at this result, the evidence is insufficient to support the verdict, and the case is reversed and remanded.

Reversed and remanded.